Citation Nr: 0425112	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 31, 1999, 
for the grant of an increased rating for service-connected 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The veteran's claim for entitlement to an effective date 
earlier than March 31, 1999, for the grant of an increased 
rating for service-connected post-traumatic stress disorder 
was previously denied by the Board in an August 2003 
decision, which was then appealed by the veteran to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a February 2004 Order, the Court vacated and 
remanded the issue consistent with a February 2004 Joint 
Motion for Remand, which averred a lack of adequate reasons 
and bases in the Board's August 2003 decision. The Board has 
now determined that this claim must be remanded for 
additional development prior to any further review on appeal.

The Board also notes that the veteran's claim of entitlement 
to a rating in excess of 70 percent for service-connected 
post-traumatic stress disorder from March 31, 1999 to January 
22, 2002 was dismissed by the Court in its February 2004 
Order.  No further action on the part of the Board is 
necessary for this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A.

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

The Board also notes that there are additional treatment 
records relevant to the veteran's claim that have not been 
associated with the claims folder.  Specifically, the veteran 
identified treatment from the Vet Center in Tacoma, 
Washington.  A February 1998 letter from the associate 
regional manager for counseling at the center indicates that 
the veteran was first seen in December 1997.  Although VA 
requested treatment records from the Vet Center, to date, 
these records have not been associated with the claims 
folder.    

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be notified of any 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.    

2.  In particular, efforts should be made 
to obtain treatment records from the Vet 
Center in Tacoma, Washington from 
December 1997 to November 1999 and 
associate them with the veteran's claims 
file.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




